Terral, J.,
delivered the opinion of the court.
Lucretia Holmes sued the Alabama & Vicksburg Railway Company and the Illinois Central Railroad Company, seeking to recover of said companies damages for wrongfully ejecting her from the train of the former company. Being at Summit, on the line of the Illinois Central Railroad Company, and desiring to go to Meridian, on the line of the Alabama & Vicksburg Railway Company, she applied for a ticket to Meridian. The agent at Summit received the regular fare of a ticket to Meridian, and intended to issue to her a ticket to Meridian, but by mistake issued and delivered to her a ticket to Vicksburg. By an arrangement between said companies of long standing, the agents of each company had issued coupon tickets over the initial and connecting lines, which had been uniformly honored by the connecting line, and the conductor of the Alabama & Vicksburg Railway Company would have honored in this instance the ticket of Lucretia Holmes if it had been issued for Meridian. The plaintiff is an unlettered woman, and not suspecting any mistake, she did not discover the mistake until her ticket was presented to the conductor of the Alabama & Vicksburg Railway Company for passage to Meridian. The plaintiff at Summit had her trunk checked to Meridian, and she received a check therefor which showed that her trunk was to be. carried to Meridian, and it appeared that her trunk was duly entered upon the way-bill of the company for Meridian. It was in evidence that when compelled to leave the train she had in her possession *389her trunk check, that her trunk was in the baggage car marked for Meridian, that the way-bill of it in the hands of the baggage master showed its destination to be Meridian, and it was also in proof that the companies only checked baggage upon presentation of a ticket by the passenger. Shortly after boarding the train of the Alabama & Vicksburg Railway Company at Jackson, the connecting point, for Meridian, the conductor required her ticket for her passage, and upon looking at it informed her that it was for Vicksburg, and that she could not proceed to Meridian. The ticket on its face showed where and by whom it was issued, and she explained to him how the mistake happened, as she supposed, through the mistake of G-racey, the agent at Summit; told him she could not read, had no money, and was sick, and asked him to look at her check, ready to be produced, and told him her trunk was on the train, she reckoned. The conductor, without looking at her trunk check, or any examination of the way-bill of it, ejected her from the train, as she says, in Pearl river swamp, and in consequence, and by reason of her ill health and subsequent sickness therefrom, she suffered, as she alleged, the damages (1500) awarded her, and introduced evidence tending to support her contention. By the rulings of the circuit court the Illinois Central Railroad Company was discharged from liability, and the plaintiff recovered a verdict against the Alabama & Vicksburg Railroad Company.
We are of the opinion that the rulings of the circuit court are correct. They are supported by Railroad Co. v. Riley, 68 Miss. Rep., 765. It was shown that no baggage is checked unless upon a ticket presented, and the check and way-bill, if examined, would have shown to the conductor that there was a mistake, and these facts very strongly supported plaintiff’s explanation of the matter; and they cast upon the company the responsibility of taking the consequences of a wrong action.

The judgment of the circuit court is affirmed.